Per curiam.
This disciplinary matter is before the Court on the petition of Wilson R. Smith (State Bar No. 665025) for voluntary surrender of his license following the entry of a guilty plea to mail fraud and aggravated identity theft in the United States District Court for the Southern District of Georgia. Smith, who was admitted to the Bar in 1976, is currently under an indefinite suspension after he voluntarily sought a suspension pending the outcome of criminal charges, see In the Matter of Smith, 297 Ga. 46 (771 SE2d 901) (2015). Smith admits *138that by his conviction, he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
Decided November 16, 2015.
Charles M. Warnock, Jr., for Smith.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar has filed a response recommending that the Court accept the petition and stating its belief that it is in the best interests of the Bar and the public for this Court to accept Smith’s petition.
We have reviewed the record and agree to accept Smith’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Wilson R. Smith is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Smith is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.